Citation Nr: 1425777	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to November 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) located in Jackson, Mississippi which denied entitlement to service connection for posttraumatic stress disorder (PTSD).  

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claim file.

The issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder was remanded by the Board in February 2011 for additional development.  In that remand, the Board recharacterized the issue in order to better reflect the fact that all psychiatric disorders (as opposed to schizophrenia alone) had been previously considered, but not appealed, in prior RO and Board decisions.

The reopened issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a January 2004 rating decision, the RO denied a petition to reopen a previously denied claim of service connection for a psychiatric disorder (characterized as schizophrenia).  The Veteran did not appeal the decision.

2.  Evidence received since the RO's January 2004 decision relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the underlying claim.
CONCLUSIONS OF LAW

1.  The January 2004 RO decision, which denied the Veteran's petition to reopen a claim of service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's petition to reopen a previously denied claim of service connection for a psychiatric disorder was most recently denied by the RO in a January 2004 rating decision.  The Veteran was notified of the decision by a letter later that month.  New and material evidence was not received during the period in which to appeal.  See 38 C.F.R. § 3.156(b) (2013).  The Veteran did not appeal the decision; therefore, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Since the January 2004 RO decision, private and VA treatment records, to include records pertaining to in-patient treatment for psychiatric disorders, have been added to the claims file.  Also added to the claims file is a March 2011 statement from the Veteran's sister in which she explained that the Veteran was normal before he entered the military and that he was confused and behaved unusually after he left the military, believing that he owned things he did not and noting that he would walk out of stores without paying for items.  She stated that she felt the Veteran was re-living the things he saw during service and noted that the Veteran was "not the brother she [knew] before [he] went in the military."

Of note, the evidence of record at the time of the January 2004 decision included treatment records in which unusual behavior similar to those described by the Veteran's sister began in 1983, years after the Veteran's discharge.  However, given the low evidentiary threshold to reopen a claim of service connection, and the fact that the Veteran's sister may have, as a layperson, observed behavior later attributed to schizophrenia before 1983, this evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, because new and material evidence has been received, the Board concludes that the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.



ORDER

As new and material evidence has been presented, the claim of service connection for an acquired psychiatric disorder is reopened and, to this extent only, the appeal is granted.


REMAND

Given that the Board reopened the claim, it must be remanded for de novo review by the RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Moreover, a remand is also appropriate following a reopening of a claim by the Board to provide the RO with an opportunity to consider the evidence, assess its credibility and probative value in the first instance, and render a new decision on the merits, thereby avoiding the potential for any prejudice on part of the Board.  Id. at 403.

On remand, the Veteran should also be provided a VA examination to address the nature and etiology of any identified current psychiatric disorder.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for psychological testing and a VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Psychological testing should be conducted with a view toward identifying the Veteran's current psychiatric disorder.  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-IV.

The examiner should review the psychological test results, examine the Veteran, and provide an opinion as to the medical probabilities that the Veteran has any current psychiatric disorder that had its onset during, or is otherwise attributable to, his active military service (or that a psychosis manifested within one year of the Veteran's separation from active service).  An opinion should be provided for each identified psychiatric disorder.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the reopened issue of entitlement to service connection for a psychiatric disorder on the merits.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


